         Case 5:21-cv-00786 Document 1 Filed 05/04/21 Page 1 of 7 Page ID #:1



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
 9        E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                  EASTERN DIVISION

15   UNITED STATES OF AMERICA,
                                              No.5:21-cv-00786
16             Plaintiff,
                                              VERIFIED COMPLAINT FOR FORFEITURE
17                   v.                       21 U.S.C. § 881(a)(6)
18   $58,020.00 IN U.S. CURRENCY,             [DEA]
19             Defendant.

20

21
          Plaintiff United States of America brings this claim against
22
     defendant $58,020.00 In U.S. Currency, and alleges as follows:
23
                                JURISDICTION AND VENUE
24
          1.    This is an in rem civil forfeiture action brought pursuant
25
     to 21 U.S.C. § 881(a)(6).
26
          2.    This Court has jurisdiction over the matter pursuant to
27
     28 U.S.C. §§ 1345 and 1355.
28
        Case 5:21-cv-00786 Document 1 Filed 05/04/21 Page 2 of 7 Page ID #:2



 1           3.   Venue lies in this district pursuant to 28 U.S.C. § 1395.

 2                              PERSONS AND ENTITIES

 3           4.   The plaintiff in this action is the United States of

 4   America.

 5           5.   The defendant in this action is $58,020.00 in U.S. Currency

 6   (the “defendant currency”) seized by law enforcement officers from

 7   the mail stream at the Ontario United Parcel Service (“UPS”)

 8   facility, 3140 East Jurupa Street, Ontario, California, on June 18,

 9   2020.

10           6.   The defendant currency is currently in the custody of the

11   United States Marshals Service in this district, where it will remain

12   subject to this Court’s jurisdiction during the pendency of this

13   action.

14           7.   The interests of Nicole Turner (“Turner”) may be adversely

15   affected by these proceedings.

16                           FACTS SUPPORTING FORFEITURE

17           8.   On June 18, 2020, Ontario Regional Interdiction of
18   Narcotics Task Force member, Corporal Carbaugh (“Carbaugh”) was at
19   the UPS Ontario facility viewing the inbound UPS next day air belt.

20   Carbaugh noticed that a parcel with tracking number 1Z X20 26W 15

21   6278 170 (“parcel ‘170”) had several indicators related to narcotics

22   trafficking, one of which was that parcel ‘170 had a “UPS next Day

23   Air Early” shipping label.     This type of shipping label is the most

24   expensive service the UPS offers and provides narcotics traffickers

25   the least amount of time the contraband is out of the trafficker’s

26   control.     The estimated shipping cost of a parcel for early next day

27   air is $234.67.

28


                                            2
        Case 5:21-cv-00786 Document 1 Filed 05/04/21 Page 3 of 7 Page ID #:3



 1        9.    Parcel ‘170 was shipped to Corona, California by “K L” with

 2   the listed return address in Atlanta, Georgia.         A public records

 3   check was unable to locate a record of a “K L” currently or

 4   previously using the Atlanta, Georgia address.

 5        10.   Carbaugh, using the telephone number provided on parcel

 6   ‘170, made contact with a female who told Carbaugh that she did not

 7   know anyone by the name “K L” or any businesses by the name.              The

 8   unnamed female further stated that she did not ship any parcels and

 9   believed Carbaugh had the wrong number.        It is common for narcotics

10   traffickers to not use a personal phone number or to use a false

11   number to deny law enforcement the ability to attach a phone number

12   or voice to the trafficker as the sender/receiver of the package.

13        11.   Parcel ‘170 weighed approximately 14 pounds and had all the

14   seams taped closed.    It is common for narcotic traffickers to tape

15   all edges of the parcel to hinder the use of a canine by limiting the

16   amount of odor emitting from the parcel.

17        12.   Based on the indicators related to narcotics trafficking,

18   Carbaugh enlisted his narcotics trained canine “Pip” to sniff the

19   parcel.

20        13.   Parcel ‘170 was set outside the building near several

21   containers and trailers filled with unrelated boxes. Pip started the

22   search away from the parcel ‘170 but moved toward parcel ’170 and

23   began sniffing around the seams of parcel ‘170.         Pip stayed at parcel

24   ‘170 and did not continue moving forward even as the handler

25   continued to move forward.     Pip’s breathing changed, and Pip took a

26   deep inhale while sniffing parcel ‘170.        Pip sat down beside parcel

27   ‘170 indicating Pip had located the presence of the odor of a

28   controlled substance.


                                            3
        Case 5:21-cv-00786 Document 1 Filed 05/04/21 Page 4 of 7 Page ID #:4



 1        14.    Pip began service with the Ontario Police Department in

 2   March of 2019 and was certified after receiving 240 hours of narcotic

 3   detection training at Adlerhorst Canine Training School in Riverside,

 4   California (“A.K.”). Pip was first certified as a narcotics detection

 5   canine on April 19, 2019, by A.K. The most current A.K. certification

 6   was obtained March 26, 2021. Pip and Carbaugh are re-certified

 7   annually.   Pip has been successfully used in over 100 narcotic

 8   investigations in which controlled substances were located. Pip is

 9   responsible for the seizure of over 271 kilograms of methamphetamine,

10   over 13 kilograms of heroin, over 22 kilograms of cocaine, and over

11   612 pounds of marijuana. Pip’s narcotic detection training consists

12   of searching and locating narcotic odors in a wide array of locations

13   including vehicles, residence, businesses, parcels, luggage, and

14   outdoor areas.   Pip is trained in the detection of marijuana,

15   cocaine, ecstasy, methamphetamine, heroin, and their derivatives.

16   Pip and her handler (Carbaugh) train four to five times per week and

17   are tested once a month by A.K. for narcotic detection skills.            Pip

18   has successfully passed certification each month as of April 2021.

19        15.    On June 18, 2020, Carbaugh obtained a California state

20   search warrant with a turnover order to DEA included in the warrant.

21   Carbaugh opened parcel ‘170 which contained $58,020.00 in U.S.

22   currency (the defendant currency).

23        16.    Inside parcel ‘170, there were several wrapped bundles of

24   U.S. currency making up the defendant currency.         The defendant

25   currency was inside of a hollowed-out Karaoke machine.          The Karaoke

26   machine was in its original packaging and appeared to be used.            Upon

27   closer examination, Carbaugh noticed several of the factory screws

28   had been tampered with, and there were tooling marks on the Karaoke


                                            4
        Case 5:21-cv-00786 Document 1 Filed 05/04/21 Page 5 of 7 Page ID #:5



 1   machine.   The Karaoke machine had plastic pushed out away from the

 2   device.

 3        17.    The defendant currency located inside the Karaoke machine

 4   was wrapped in black carbon paper and banded with multi-colored

 5   nonbanking type rubber bands and in multiple denominations. The

 6   packaging is consistent with the way narcotics proceeds are often

 7   packaged and hidden for transportation.

 8        18.    The defendant currency consisted of 82 five dollar bills,

 9   43 ten dollar bills, 2,499 twenty dollar bills and 144 fifty dollar

10   bills.    These denominations are consistent with currency used in

11   narcotics transactions.

12                                 CLAIM FOR RELIEF

13        19.    Based on the above, plaintiff alleges that the defendant
14   currency represents or is traceable to proceeds of illegal narcotic
15   trafficking or was intended to be used in one or more exchanges for a
16   controlled substance or listed chemical, in violation of 21 U.S.C.
17   § 841 et seq.   The defendant currency is therefore subject to
18   forfeiture pursuant to 21 U.S.C. § 881(a)(6).
19        WHEREFORE, plaintiff United States of America prays:

20        (a)    that due process issue to enforce the forfeiture of the

21   defendant currency;

22        (b)    that due notice be given to all interested parties to

23   appear and show cause why forfeiture should not be decreed;

24        (c)    that this Court decree forfeiture of the defendant currency

25   to the United States of America for disposition according to law; and

26

27

28


                                            5
        Case 5:21-cv-00786 Document 1 Filed 05/04/21 Page 6 of 7 Page ID #:6



 1        (d)   for such other and further relief as this Court may deem

 2   just and proper, together with the costs and disbursements of this

 3   action.

 4   DATED: May 4, 2021                  TRACY L. WILKISON
                                         Acting United States Attorney
 5                                       BRANDON D. FOX
                                         Assistant United States Attorney
 6                                       Chief, Criminal Division
                                         STEVEN R. WELK
 7                                       Assistant United States Attorney
                                         Chief, Asset Forfeiture Division
 8

 9                                         /s/ Brent A. Whittlesey___
                                         BRENT A. WHITTLESEY
10                                       Assistant United States Attorney
                                         Asset Forfeiture Section
11
                                         Attorneys for Plaintiff
12                                       UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            6
Case 5:21-cv-00786 Document 1 Filed 05/04/21 Page 7 of 7 Page ID #:7
